In an action to foreclose a mortgage on real property and to recover damages for injuries to the real property, judgment modified on the law by striking therefrom the second and third decretal paragraphs and inserting in place thereof paragraphs providing (a) judgment for respondent on the merits, without costs, on the second cause of action; and (b) judgment of foreclosure and sale on the first cause of action, with costs of the trial, for appellant. As thus modified, the judgment is unanimously affirmed, without costs. Findings of fact and conclusions of law in accordance herewith will be made. The mere offer to pay all arrears and costs is not the equivalent of curing the defaults, and such testimony does not require that the foreclosure complaint be dismissed. The evidence does not establish the cause of action for alleged impairment of the mortgage security. Settle order on notice. Present — Hagarty, Acting P. J., Carswell, Adel, Aldrich and Nolan, JJ. [See post, p. 935.]